Campbell, J.
Plaintiff brought ejectment for certain lands in Wayne county, and [defendant] prevailed. Both parties claimed under a title granted by the United States to Richard Sutliff. Plaintiff claimed under Minerva Sutliff, to whom, it was insisted, Richard deeded in 1857. Defendant claimed under a deed from Richard Sutliff to Burritt Sutliff in 1858.
There was an issue presented to the jury allowing them to pass upon' an adverse possession in Burritt and those in his line of title. But we find no foundation for any theory that could possibly make out any such claim, except by eking out his period of possession by making his father, Richard Sutliff, an adverse holder against his wife, Minerva, during their married life and family occupancy. This is not within any rule.
The only question which was open for serious controversy was whether the deed to Minerva was ever operative. If it *577was, then plaintiff made ont a good case. If not, then the judgment for defendant was right.
It appeared that Richard made and recorded the deed to his wife. But it further appeared that he got it back when recorded; and there was evidence tending to show that he retained it and never delivered it, and that she never knew of it during his life-time, and denied claiming any interest in it. There were facts enough on both sides to have the question laid before the jury, unless the mere fact of recording is conclusive, which there is no rule of law to maintain. The jury found it was never delivered. This being so, the finding is conclusive, unless there were errors in receiving testimony, and we see nothing of that sort in the case which could have affected this question.
The judgment must be- affirmed.
The other Justices concurred.